Title: From George Washington to Stephen Moylan, 25 December 1782
From: Washington, George
To: Moylan, Stephen


                        
                            Dear Sir
                            Head Quarters Decr 25th 1782
                        
                        I have been favored with the receipt of your Letter of the 15th inst. concerning the reduction of your
                            Regiment—I have conversed with the secretary at War on the subject: that Gentleman (on whose determination will defend the
                            particular modes to be adopted in the reformation of the Lines not serving immediately under my Orders) gone to the
                            Eastward without deciding anything positively as to the reduction of the Cavalry—however it appeared to me, to be his
                            prevailing opinion that as your Legion could not remain entire, but must be reduced to the broken part of a Corps, it
                            would be best to annex the Company of Infantry, as a flank Company to one of the three Regts of the Pennsylvania line,
                            still allowing the Officers & Men the Pay & Emoluments they formerly enjoyed—Should this be the case, or
                            at any rate, I imagine the remainder of the Legion will soon be too small a command for even a single Field Officer of any
                            grade.
                        But as nothing can be ultimately determined upon before the return of Genl Lincoln, and as some event may
                            happen or intelligence arrive in the mean time, which will lead to an alteration in the plan of Arrangement; I thought it
                            expedient to take the first opportunity to advise you of these particulars, and to assure you (whatever the circumstances
                            of the Public or the Service may eventually require) of the unalterable esteem & regards With whych I am Dr Sir
                            your most.

                    